DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 6/10/2022.
Claims 1-16, 22-24 and 26-32 are pending. Claim 1 is the base independent claim. Claim 1 is amended. 

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respect to amendments.
--In response, new grounds of rejection are made by the combination of Hira, Kabbani and Doherty based on the amended claim limitations.  Upon further consideration, Hira and Doherty still apply to a portion of the independent claims because the amendment does not change the scope of this portion.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 22 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al (US 2017/0295100) in view of Kabbani et al (US 2017/0149877), in view of Doherty et al (US 8,189,479) and/or in view of Gray et al (US 6,178,448) and.
Regarding claim 1, Hira discloses a method of distributing data packets through a network comprising a plurality of nodes and a plurality of links connecting each pair of nodes (fig. 1; e.g. network 100 having nodes A1, A2 and paths P1, P2 connecting the two nodes), the method comprising: 
receiving at least one data packet at a first node from a second node (fig. 2 & par 23-27; e.g. receiving data packet 170 at intermedia switch A2 from A1), wherein the first node is connected to the second node via a first plurality of links (par 28-29; e.g. A1 and A2 are connected via paths P1 and P2), 
determining a current set of weights which are applied by the second node to distribute data packets across the first plurality of links (fig. 1 & par 41-42; e.g. path weights 198, wherein the current weights can be determined corresponding to the report of any congestion notification), wherein the current set of weights comprises a current weight for each link in the first plurality of links (par 41-42; e.g. Path P1 is weight w1, Path P2 is weight w2); 
analysing the at least one data packet which is received at the first node from the second node to determine if the current set of weights are to be adjusted (par 42-44; e.g. measuring metrics for each path by analyzing RTT of the packets on each path to adjust a weight associated with the path).
Hira discloses adjusting the weights, without explicitly discloses an adjustment factor to be applied including (emphasis added):
when it is determined that the current set of weights is to be adjusted, generating an adjusted set of weights by 
determining an adjustment factor to be applied to the current weight for a selected link in the first plurality of links, wherein the adjustment factor re-distributes the current weight for the selected link among other links in the first plurality of links in proportion to the current weights for all of the other links in the first plurality of links; and
applying the adjustment factor to the current weight for the selected link and at least one other current weight in the current set of weights.
However, Kabbani discloses:
when it is determined that the current set of weights is to be adjusted, generating an adjusted set of weights by determining an adjustment factor to be applied to the current weight for a selected link in the first plurality of links (fig. 4 & par 55; e.g. as changes in data traffic routing weights can be implemented by changing a single hash function scaling factor for each egress port in a WCMP group, thus a weight can be adjusted by the scaling factor), wherein the adjustment factor re-distributes the current weight for the selected link among other links in the first plurality of links in proportion to the current weights for all of the other links in the first plurality of links (par 58; e.g. the scaling factor for a given egress port of the plurality of egress ports may be a ratio of a probability of the given egress port in a joint probability distribution for the plurality of egress ports with probabilities of other egress ports…where the probability of the given egress port being selected is proportional with a routing weight associated with the given egress port; also see par 55, as changes in data traffic routing weights can be implemented by changing a single hash function scaling factor for each egress port in a WCMP group, thus the scaling factor may change the weight for a selected egress port proportionally); and
applying the adjustment factor to the current weight for the selected link and at least one other current weight in the current set of weights (par 59; at block 440, routing a data packet using the respective independent hash functions and the respective hash function scaling factors; also see fig. 6).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kabbani with the electronic system of Hira. One is motivated as such to simplify adjustment (Kabbani, par 40, 55).
The combination does not explicitly disclose:
wherein the current set of weights are read from a header attached to the at least one data packet.
However, Doherty discloses:
wherein the current set of weights (fig. 8 & col. 9, lines 55-60; e.g. each packet source maintains a list of “congestion weights” for all member nodes of its broadcast graph and/or source route list) are read from a header attached to the at least one data packet (col. 9, line 35; e.g. source route is inserted in the packet header; the packet source inserts the source route and thus knows the list of nodes that will receive the packet; also col. 10, lines 5-10; when a packet source considers sending a packet, it checks CW for all nodes that the packet will traverse; thus it is understood CW can be read from a source route list).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Doherty with the electronic system of Hira and Kabbani. One is motivated as such to determine congestion along the anticipated path (Doherty, col. 10, line 10).

Regarding claim 2, Hira discloses:
wherein analyzing the at least one data packet comprising analyzing using lossless steering logic (par 30; instead of dropping packets, intermediate switches perform packet marking as a form of congestion notification; thus under BRI, the data is not lost during congestion).

Regarding claim 3, Hira discloses:
wherein analysing using lossless steering logic comprises using a remote and a local timestamp for each of two data packets received on a single link to calculate a latency difference value; wherein the remote timestamp represents the time at which each data packet was sent, the local timestamp represents the time at which each data packet was received and the latency difference value is representative of the latency on the single link (par 44; e.g. VTEP-A" 110 may determine the RTT based on difference between the receive time and the Tx timestamp).

Regarding claim 7, Hira discloses:
storing a set of latency difference values comprising the most recently calculated latency difference value for each link (fig. 4B; e.g. RTT 446 for each path).

Regarding claim 22, the combination discloses the subject matter of claim 1, in addition, Gray discloses:
determining when a link is not functioning properly within the network, and when it is determined that a link is not functioning, generating an adjusted set of weights to adjust the weight of the non-functioning link by the adjustment factor (col. 11, line 65 - col. 12, line30; e.g. determined State2 that the sublink is nonfunctional, set weight to 0 to stop using it).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gray with the electronic system of Hira, Kabbani and Doherty. One is motivated as such to simplify adjustment (Gray, col. 12, line 45).

Regarding claim 26, the combination discloses the subject matter of claim 1, in addition, Gray discloses:
wherein applying the adjustment factor to the current weight comprises one of:
adding the adjustment factor to the current weight for the selected link to increase the amount of traffic which is distributed across the selected link or
subtracting the adjustment factor from the current weight for the selected link to decrease the amount of traffic which is distributed across the selected link (col. 11, line 65 - col. 12, line30; e.g. if determined State2 that the sublink is nonfunctional, set weight to 0 to stop using it).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gray with the electronic system of Hira, Kabbani and Doherty. One is motivated as such to simplify adjustment (Gray, col. 12, line 45).

Regarding claim 27, Hira discloses:
wherein the adjustment factor is applied to all the other weights in the current set of weights so that the adjusted weight is adjusted in proportion to its current value (par 45; where the second path has a higher congestion level than the first path, R2 should be greater than R1. in this case, w2 is adjusted to be smaller than w1 to reduce the likelihood).

Regarding claim 28, Kabbani discloses:
wherein the adjustment factor is applied to only one other weight in the current set of weights and the remaining weights in the adjusted set of weights have the same value as the current set of weights (par 65; e.g. the data switch 600 can then scale the independent hash values using respective scaling factors 650, 660, 670 for each of the Negress ports; thus the adjustment factor can be applied independently).

Regarding claim 29, Hira discloses:
A collector in a first node in a network comprising a plurality of nodes, wherein the collector is configured to carry out the steps of claim 1 (fig. 1; under BRI, node A2 reads on a collector).

Regarding claim 30, Hira discloses:
A distributor in a second node in a network comprising a plurality of nodes, the distributor comprising a processor (fig. 1; under BRI, node A1 reads on a distributer) which is configured to
apply a current set of weights when sending at least one data packet to the collector of claim 29 (par 42; e.g. the selection of the path for sending the packets while weighting algorithm is applied);
receive an adjusted set of weights from the collector (par 41-42; receive congestion feedback), and
apply the adjusted set of weights when sending subsequent data packets to the collector (par 42; path weight is adjusted based on congestion feedback).

Regarding claim 31, Hira discloses:
wherein the processor is further configured to add a header to a data packet before sending the data packet (par 18; header information), wherein the header comprises a plurality of header values including at least one of a global sequence number, a set of per-link sequence numbers, a previous link field and a timestamp (fig. 1 & par 37; source_PN, path_ID, congestion flag; par 44-45; round trip time and timestamp).

Regarding claim 32, the combination discloses the subject matter of claim 1, in addition, Gray discloses:
wherein the processor is further configured to reset each of the header values in a reset phase and subsequently update each of the header values when a data packet is sent (col. 5, lines 15-20; the DLC_SEND_COUNT is then reset).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gray with the electronic system of Hira, Kabbani and Doherty. One is motivated as such to simplify adjustment (Gray, col. 12, line 45).

Allowable Subject Matter
Claims 4-6, 8-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619